RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Applicant’s claim amendments and remarks filed on 8/11/2022 have been received. In the response filed on 8/11/2022, claims 1, 2, 5, 6, 8-11, and 13 were amended; and claims 21-23 were added. 
Claims 1, 2, 5-16, and 21-23 are pending.
Claims 3, 4, and 17-20 are canceled. 
Claims 1, 2, 5-16, and 21-23 are rejected. 

Withdrawn Rejections
The objections and rejections not repeated below, made of record in the office action mailed on 05/12/2022, have been withdrawn due to applicant’s amendment filed on 08/11/2022. 

Claim Objections
Claim 1 is objected to because the phrase “wherein the carbohydrate source is comprises one or more” (emphasis added) should be “wherein the carbohydrate source comprises one or more”. Appropriate correction is required. 
NOTE: Correction of this this claim objection does not overcome the 35 USC 112 2nd paragraph rejection over the same phrase. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-16, and 21-23 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what other alternatives are intended to be encompassed by the phrase “wherein the carbohydrate source is comprises one or more of millet, barley, brewers rice, oat groats, corn, or a combination thereof”. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). In the present case, the phrase group of alternatives (one or more of millet, barley, brewers rice, oat groats, corn, or a combination thereof) is selected from an open list of alternatives (comprises). As such, it is unclear what other alternatives are intended to be encompassed by the claim.
This rejection may be overcome by properly amending the claim to recite, ““wherein the carbohydrate source is selected from the group consisting of millet, barley, brewers rice, oat groats, corn, or a combination thereof”. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 6 depends from claim 1. Claim 1 recites “egg protein in an amount of from about 4 wt.% to about 15 wt.%, based on the total weight of the composition on a dry matter basis”. Claim 6 recites “the egg protein is present in an amount of from 4% to 15%, based on the total weight of the composition on a dry matter basis”. Since claim 6 recites the same range as claim 1, claim 6 does not further limit the subject matter of claim 1. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-12, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jewell et al., US 2008/0317884 A1; in view of Sunvold et al., US 2004/0044079 A1; and Khoo et al., US 2011/0159500 A1.
Regarding claims 1, 6, and 7: Jewell discloses a composition (diet, para 0010) for companion animals (para 0044). 
a protein source, wherein the protein source is a combination of chicken, egg protein, and corn gluten meal
Jewell discloses the composition comprises a protein source (para 0054) that may be egg protein (para 0054). Jewell discloses the composition may include corn gluten meal (para 0056). Jewell discloses exemplary embodiments comprising egg and corn gluten meal (p. 6, Table 1).
Jewell does not disclose protein sources comprising chicken, egg protein, and corn gluten meal. 
Sunvold is drawn to compositions for companion animals (para 0041). Sunvold discloses the composition includes chicken, brewer's rice, and egg (para 0046). Sunvold discloses companion animal food compositions generally contain protein, fat, carbohydrate, fiber, vitamins, and minerals (para 0050). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute protein sources by any of a variety of sources known by those skilled in the art  that include eggs and poultry, as taught in Jewell, with protein sources that include chicken, corn gluten meal, and eggs, as taught in Sunvold, to obtain a composition having protein sources that include chicken, corn gluten meal, and eggs. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a composition for a companion animal that includes proteins, wherein the protein is supplied b sources including chicken, corn gluten meal, and eggs. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select protein sources that include chicken, corn gluten meal, and eggs because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses art recognized protein sources include chicken, corn gluten meal, and eggs. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
With respect to the concentration of egg protein (egg protein in an amount of from about 4 wt.% to about 15 wt.%): Jewell discloses the composition is a nutritionally complete and balanced pet food composition (para 0053). Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051).
egg protein in an amount of from about 4 wt.% to about 15 wt.%, based on the total weight of the composition on a dry matter basis (claim 1); wherein the egg protein is present in an amount of from 4% to 15%, based on the total weight of the composition on a dry matter basis (claim 6); and wherein the egg protein is present in an amount of from 4% to 5%, based on the total weight of the composition on a dry matter basis (claim 7)
Jewell in view of Sunvold does not disclose the egg protein is present in an amount of from 4% to 15%, based on the total weight of the composition on a dry matter basis. 
Khoo is drawn to compositions for companion animals (pet food compositions, para 0025). Khoo discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0082). Khoo discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0083). Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70%, preferably about 10% to about 60% by weight and carbohydrates in ranges of about 0 to about 90%, preferably about 5% to 45% by weight; and dietary fiber in ranges of about 0.1% to about 20%, preferably about 1% to about 11%, by weight (para 0084). Khoo discloses the amounts are on a dry matter basis (para 0270).
It would have been obvious to one of ordinary skill in the art at the time of invention to make a nutritionally complete and balanced composition comprising protein source that may be egg, as taught in Jewell in view of Friesen, Yu, and Sunvold, wherein the protein is present in a range of about 5% to about 70%, preferably about 10% to about 60% by weight, as taught in Khoo, to obtain a composition having egg protein present in a range of about 5% to about 70%. One of ordinary skill in the art would have been motivated to use about 5% to about 70% protein to obtain a nutritionally complete and balanced composition (Jewell, para 0053; Khoo, para 0082) that provides sufficient nutrients for maintenance of normal health of a healthy animal on the diet (Khoo, para 0082).
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, the concentrations of the various protein ingredients is not such an invention as will sustain a patent.
Finally, the discussions of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
a carbohydrate source, wherein the carbohydrate source is comprises one or more of millet, barley, brewers rice, oat groats, com, or a combination thereof
Jewell discloses the composition comprises a carbohydrate source (para 0056) that may be selected from a group including barley or corn (para 0056). 
a vegetable source, wherein the vegetable source is a combination of carrots, spinach, and tomato pomace
Jewell discloses the vegetable source comprises carrot, spinach, and tomato pomace (para 0018). Jewell discloses a composition comprising at least one of a vegetable source, wherein the vegetable source is selected from carrots, spinach, and tomato pomace (para 0050). Jewell discloses exemplary embodiments comprising carrots, spinach, and tomato pomace (p. 6, Table 1). 
a fruit source, wherein the fruit source is citrus pulp.
Jewell discloses a composition comprising at least one of a fruit source wherein the fruit source is citrus pulp (para 0048). Jewell discloses exemplary embodiments comprising citrus pulp (p. 6, Table 1).
Jewell does not disclose an exemplary embodiment having the recited combination of protein source, carbohydrate source, vegetable source, and fruit source. However, it would have been obvious to one of ordinary skill in the art at the time of invention to select the recited protein source, carbohydrate source, vegetable source, and fruit source because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. As discussed above, Jewell discloses the recited protein source, carbohydrate source, vegetable source, and fruit source. As such, selecting the recited combination of protein source, carbohydrate source, vegetable source, and fruit source is prima facie obvious. 
wherein the composition is a nutritionally complete diet for an adult companion animal
Jewell discloses the composition is a nutritionally complete and balanced pet food composition (para 0053). Khoo discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0082). Khoo discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0083).
for treating or preventing an age-related condition in a companion animal in need thereof; wherein the age-related condition comprises oxidative damage; wherein treating or preventing the age-related condition in the companion animal in need thereof results in an improvement in oxidative defenses; wherein the adult companion animal is a canine; and wherein the composition is configured to increase one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplasmin levels in the canine
Jewell discloses the composition is for companion animals (para 0044).
The phrases “for treating or preventing an age-related condition in a companion animal in need thereof”; “wherein the age-related condition comprises oxidative damage”; and “wherein the adult companion animal is a canine” are statements of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no compositional difference from the composition, suggested in the prior art and the claimed composition. Therefore, the future intended use does not patentably distinguish the claimed product from the prior art product.
The phrases “wherein treating or preventing the age-related condition in the companion animal in need thereof results in an improvement in oxidative defenses”; and “wherein the composition is configured to increase one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplasmin levels in the canine” recite properties flowing from the future intended use. As discussed above, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no compositional difference from the composition, suggested in the prior art and the claimed composition.
Based on the above discussions, the phrases “for treating or preventing an age-related condition in a companion animal in need thereof; wherein the age-related condition comprises oxidative damage; wherein treating or preventing the age-related condition in the companion animal in need thereof results in an improvement in oxidative defenses; wherein the adult companion animal is a canine; and wherein the composition is configured to increase one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplasmin levels in the canine” do not patentably distinguish the claimed invention from the prior art. 
Regarding claim 5: Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70%, preferably about 10% to about 60% by weight and carbohydrates in ranges of about 0 to about 90%, preferably about 5% to 45% by weight; and dietary fiber in ranges of about 0.1% to about 20%, preferably about 1% to about 11%, by weight (para 0084). Khoo discloses the amounts are on a dry matter basis (para 0270).
It would have been obvious to one of ordinary skill in the art at the time of invention to make a nutritionally complete and balanced composition comprising protein source that may be chicken, as taught in Jewell in view of Friesen, Yu, and Sunvold, wherein the protein is present in a range of about 5% to about 70%, preferably about 10% to about 60% by weight, as taught in Khoo, to obtain a composition having chicken protein present in a range of about 5% to about 70%. One of ordinary skill in the art would have been motivated to use about 5% to about 70% protein to obtain a nutritionally complete and balanced composition (Jewell, para 0053; Khoo, para 0082). 
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, the concentrations of the various protein ingredients is not such an invention as will sustain a patent. 
Finally, the discussion of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 8 and 9: Jewell discloses the diet comprises about 1% each of any one or more ingredients chosen from spinach flakes, tomato pomace, grape pomace, carrot granules, or citrus pulp (para 0027).
Jewell does not disclose the fruit source (citrus pulp) is present in an amount of from 0.5% to 0.6% (claim 8); or the vegetable source is present in an amount of from 1.5% to 1. 7%, based on the total weight of the composition on a dry matter basis (claim 9). 
The discussion of MPEP 2144.05 II apples here as above. Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. 
In the present case, Jewell discloses the fruit source (citrus pulp) and vegetable source is each present in an amount of about 1%. Like the facts in Aller, the claimed concentration of fruit source and vegetable source is different than that of the prior art. As such, the claimed concentration of fruit source and vegetable source represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent. 
Additionally, the discussion of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using fruit and vegetable sources to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 10: Jewell discloses dry food refers with about 5% to 15% moisture content (para 0067). 
Regarding claim 11: Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051). Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70% (para 0084). Jewell discloses the diet comprises about 1% each of any one or more ingredients chosen from spinach flakes, tomato pomace, grape pomace, carrot granules, or citrus pulp (para 0027). With respect to the concentrations of the chicken, egg, fruit, and vegetable: The discussions of MPEP 2144.05 II, In re Aller, and In re Levin apply here as above. 
Regarding claim 12: Jewell discloses dry food refers with about 5% to 15% moisture content (para 0067).
Regarding claims 21-23: The phrases “wherein the composition is configured to treat or prevent deterioration in the skin, coat, or fur condition of the canine” (claim 21); “wherein the composition is configured to reduce fecal waste produced by the canine” (claim 22); and “wherein the composition is configured to reduce blood levels of p-cresol in the canines” (claim 23) recite properties flowing from the future intended use. As discussed above, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no compositional difference from the composition, suggested in the prior art and the claimed composition.
Jewell discloses the composition is for companion animals (para 0044).
Based on the above discussions, the phrases “wherein the composition is configured to treat or prevent deterioration in the skin, coat, or fur condition of the canine” (claim 21); “wherein the composition is configured to reduce fecal waste produced by the canine” (claim 22); and “wherein the composition is configured to reduce blood levels of p-cresol in the canines” (claim 23) do not patentably distinguish the claimed invention from the prior art. 

Claims 2 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jewell et al., US 2008/0317884 A1; in view of Sunvold et al., US 2004/0044079 A1; and Khoo et al., US 2011/0159500 A1; as applied to claims 1, 5-12, and 21-23 above, and in further view of Friesen et al., US 2009/0104315 A1; and Yu, US 2009/0017156 A1. 
Jewell in view of Sunvold and Khoo is relied on as above. 
Jewell discloses the composition is a nutritionally complete and balanced pet food composition (para 0053). Jewell discloses the carbohydrate may be supplied by any of a variety of sources known by those skilled in the art (para 0056). Jewell discloses carbohydrate sources including barley, rice, oat fiber, and corn (para 0056). 
Jewell does not disclose the carbohydrate source is barley, brewers rice, oat groats, and whole yellow corn. 
Friesen is drawn to compositions for animal consumption (para 0012). Friesen discloses the composition is for companion animals (para 0021). Friesen discloses the composition includes carbohydrate sources including wheat, corn, barley, and rice (para 0065). Friesen discloses the rice is brewer’s rice and the corn is whole yellow corn (para 0092, 0093, 0096, 0097, 0101). Friesen discloses the composition may be a complete food (para 0071). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute carbohydrate supplied by any of a variety of sources known by those skilled in the art that include rice and corn, as taught in Jewell, with carbohydrate sources including brewer’s rice and whole yellow corn, as taught in Friesen, to obtain a composition comprising brewer’s rice and whole yellow corn. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a composition for a companion animal that includes carbohydrates the carbohydrate is supplied by sources including brewer’s rice and whole yellow corn. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select brewer’s rice and whole yellow corn as carbohydrate sources because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Jewell discloses the carbohydrate may be supplied by any of a variety of sources known by those skilled in the art (para 0056). Friesen discloses art recognized carbohydrate sources include the brewer’s rice whole yellow corn. 
Finally, it would have been obvious to one of ordinary skill in the art at the time of invention to include a carbohydrate source, as taught in Jewell, wherein the carbohydrate source includes brewer’s rice and whole yellow corn, as taught in Friesen, to obtain a composition comprising brewer’s rice and whole yellow corn. One of ordinary skill in the art would have been motivated to use carbohydrate source including brewer’s rice and whole yellow corn because they can be a part of a nutritionally complete and balanced pet food compositions (Friesen, para 0071).
Jewell does not disclose the carbohydrate source includes oat groats. 
Yu is drawn to food compositions for companion animals (abstract). Yu discloses a companion animal composition (diet) comprising about 20% or more oat, wherein the oat may be oat groats (para 0056). Yu discloses the oat can reduce serum total cholesterol levels in a companion animal (para 0056). Yu discloses the compositions are nutritionally complete and balanced pet food compositions (para 0072). Yu discloses the compositions contain a carbohydrate from any of a variety of sources known by those skilled in the art, which include corn, barley, and rice (para 0075). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a carbohydrate source, as taught in Jewell, wherein the carbohydrate source includes oat groats, as taught in Yu, to obtain a composition comprising oat groats. One of ordinary skill in the art would have been motivated to provide oat groats because they can reduce serum total cholesterol levels in a companion animal (para 0056) and can be a part of a nutritionally complete and balanced pet food compositions (Yu, para 0072).
The discussions of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using carbohydrate sources including barley, brewers rice, oat grouts, and com, and wherein the com is whole yellow com to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 13: The prior art suggests the carbohydrate source comprises barley (Jewell, para 0056), oat groats (Yu, para 0056)	, and whole yellow corn (Friesen, para 0092, 0093, 0096, 0097, 0101). The prior art suggests the protein source comprises chicken (Sunvold, para 0051), corn gluten meal (Jewell, para 0056, p. 6, Table 1; Sunvold, para 0051), and egg protein (Jewell, para 0056, p. 6, Table 1; Sunvold, para 0051). The prior art suggests the vegetable source comprises carrot (Jewell, para 0018, 0050, p. 6, Table 1), spinach  (Jewell, para 0018, 0050, p. 6, Table 1), and tomato pomace (Jewell, para 0018, 0050, p. 6, Table 1).
Additionally, the discussions of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of a composition comprising barley, oat groats, whole yellow corn, chicken, corn gluten meal, egg protein, carrot, spinach, and tomato pomace. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 14: Jewell discloses a moist food product with a moisture content in the range of about 70 to 90% (para 0067). 
Regarding claim 15: Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051). Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70% (para 0084). Jewell discloses the diet comprises about 1% each of any one or more ingredients chosen from spinach flakes, tomato pomace, grape pomace, carrot granules, or citrus pulp (para 0027). 
With respect to the concentrations of the chicken, egg, fruit, and vegetable: The discussions of MPEP 2144.05 II, In re Aller, and In re Levin apply here as above. 
Regarding claim 16: Jewell discloses a moist food product with a moisture content in the range of about 70 to 90% (para 0067). 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619